United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE NAVY, MARE
ISLAND NAVAL SHIPYARD, Vallejo, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2073
Issued: April 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal from a May 8, 2008 decision of the
Office of Workers’ Compensation Programs that found that he received an overpayment in
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $2,334.00; (2) whether the Office properly found appellant at fault and therefore not
entitled to waiver of the overpayment; and (3) whether the Office properly required repayment of
the overpayment by deducting $194.50 every 28 days from appellant’s continuing compensation.
On appeal appellant noted that he was incarcerated for the period December 18, 2006 to
June 24, 2008 and that his brother Donail Hood took care of his business while he was
incarcerated. He stated that the checks in question were sent to 814 Almond Street where he
lived with a girl prior to his imprisonment. Appellant contended that she had stolen the checks.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated June 21, 1996, the
Board affirmed an April 7, 1994 Office decision that found that the selected position of carwash
attendant fairly and reasonably represented appellant’s wage-earning capacity.1 The law and the
facts of the previous Board decision are incorporated herein by reference.
Appellant remained on the periodic rolls, and in an undated letter, received by the Office
on February 14, 2007, advised that his compensation check for January 2007 was missing. He
stated that he had moved “out of my last address” to 2428 Alemeda Street in Vallejo, California.
Appellant stated that he had informed the post office around January 1, 2007 and was now
informing the Office.2 In an April 2, 2007 letter, the Office advised him that tracers were placed
for checks dated January 20, February 17 and March 17, 2007 and replacements were authorized
for the three checks. It stated, “If any of the missing checks show up, you must return them to
this office. If you negotiate them, you will be at fault in creating an overpayment.” The record
contains copies of checks for $778.00 dated January 20, February 17 and March 17, 2007,
covering the period December 24, 2006 to March 17, 2007. Each was mailed to 320 East Tabor
Street, Apartment 31, Fairfield, California and endorsed with signatures purporting to be
appellant’s. A replacement check in the amount of $2,334.00 was mailed to appellant at 2423
Alemeda Street, Vallejo, California, on April 6, 2007 to cover the period December 24, 2006 to
March 17, 2007. By letter dated September 11, 2007, the Office provided appellant with copies
of the negotiated checks. Appellant was asked to examine them, and if the signatures were not
his, did he recognize them.
On April 9, 2008 the Office issued a preliminary determination that an overpayment of
compensation in the amount of $2,334.00 had been created because appellant was paid twice for
the period December 24, 2006 to March 17, 2007. It found appellant at fault because he was
informed on April 2, 2007 that he would be at fault if the missing checks were negotiated.
Appellant had not responded to the September 11, 2007 letter. He was provided an overpayment
questionnaire and instructed regarding the preliminary finding. Appellant was given 30 days to
respond. On May 8, 2008 the Office finalized the overpayment and requested repayment in full.
By letter dated June 18, 2008, it informed appellant that, since he had not responded to the
overpayment decision requesting repayment in full, the sum of $194.50 would be withheld from
his continuing compensation payments, effective July 5, 2008.3
1

Docket No. 94-1823 (issued June 21, 1996).

2

Appellant had moved numerous times. In December 2002, he informed the Office that he had moved from 434
Wilshire Avenue, Vallejo California to 752 Sunset Avenue #8, Suisun, California. In August 8, 2003, appellant
informed the Office that he had moved from Suisun to 1100 Farmington Drive #162, Vacaville, California, in
February 2005 from Vacaville to 433 Admiral Callaghan Lane, Vallejo, California, and in December 2005 to 320
East Tabor Street #31, Fairfield, California.
3

On June 9, 2008 the Office proposed to suspend appellant’s compensation benefits because he failed to appear
for a scheduled medical examination. On June 10, 2008 it adjusted appellant’s compensation from the 75 percent
augmented rate of 66 2/3 percent rate because he had no eligible dependents. By decision dated July 31, 2008, the
Office finalized the proposed suspension. In a letter received August 22, 2008, appellant requested reconsideration
of the July 31, 2008 decision.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Federal Employees’ Compensation Act4 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of duty.5 When an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which the individual is
entitled.6
ANALYSIS -- ISSUE 1
The Board finds that an overpayment in compensation in the amount of $2,334.00 was
created. The record reflects that the Office issued three checks for $778.00 each on January 20,
February 17 and March 17, 2007. After appellant’s report that he did not receive the
compensation checks, a replacement check in the amount of $2,334.00 was issued. By letter
dated April 2, 2007, the Office informed appellant that tracers would be put on the January,
February and March checks. If any of the missing checks showed up, he must return them to the
Office and, if negotiated, he would be at fault in creating an overpayment. Each of the January,
February and March compensation checks was endorsed with appellant’s name. By letter dated
September 11, 2007, the Office provided appellant with copies of the negotiated checks and
asked him to examine them and address whether the signatures were not his and to indicate
whether he recognized them. Appellant did not respond to this letter or to the preliminary
overpayment determination dated April 9, 2008.
On appeal appellant asserts that he was imprisoned during the period the checks were
sent and that his brother conducted his business. However, he did not adequately explain his
endorsement of the compensation checks. The Board finds that an overpayment in compensation
in the amount of $2,334.00 was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”7
Section 10.433(a) of the Office’s regulation provides that the Office:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8102(a).

6

Id. at § 8129(a).

7

Id. at § 8129; see Joan Ross, 57 ECAB 694 (2006).

3

compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from [the Office] are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect. (This provision applies only to the overpaid individual).”8
In determining whether a claimant is at fault in creating an overpayment, the Office will
consider the circumstances surrounding the overpayment. The degree of care expected by a
recipient of compensation may vary with the complexity of the circumstances and the
individual’s capacity to realize that he or she is being overpaid.9
ANALYSIS -- ISSUE 2
The Board finds that appellant was at fault in the creation of the overpayment as he
accepted a payment which he knew or should have known was incorrect. By letter dated April 2,
2007, the Office informed appellant that he would be at fault if the missing checks were
negotiated. The record reflects that each check was endorsed with his name. As noted, appellant
did not respond to the Office’s September 11, 2007 letter in which he was provided copies of the
negotiated checks and asked to respond about the endorsing signatures. He knew or should have
known that he accepted payments by replacement check that was incorrect. Appellant’s
argument that the checks were stolen is not persuasive. The Board finds appellant was at fault in
the creation of the overpayment.10 Therefore, the overpayment may not be waived.11
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of the Office’s regulations provides that when an overpayment has been
made to an individual who is entitled to further payments, the individual shall refund to the
Office the amount of the overpayment as soon as the error is discovered or his or her attention is
called to the same. If no refund is made, the Office shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate of

8

20 C.F.R. § 10.433; see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

9

20 C.F.R. § 10.433(b); see Neill D. Dewald, 57 ECAB 451 (2006).

10

See Ricky Greenwood, 57 ECAB 462 (2006).

11

Tammy Craven, 57 ECAB 689 (2006).

4

compensation, the financial circumstances of the individual and any other relevant factors, so as
to minimize hardship.12
ANALYSIS -- ISSUE 3
Appellant did not submit an overpayment recovery questionnaire or other financial
information that the Office requested prior to the final May 8, 2008 overpayment decision. The
overpaid individual is responsible for providing information about income, expenses and assets
as specified by the Office.13 When an individual fails to provide requested financial information,
the Office should follow minimum collection guidelines designed to collect the debt promptly
and in full.14 As appellant did not submit financial information as requested, the Board finds that
there is no evidence of record to show that the Office erred in directing recovery at a rate of
$194.00 each compensation period.
CONCLUSION
The Board finds that an overpayment of $2,334.00 occurred because appellant received
duplicate wage-loss compensation payments. The Board further finds that the Office properly
found appellant at fault and did not abuse its discretion in requiring repayment of the
overpayment at the rate of $194.00 each compensation period.15

12

20 C.F.R. § 10.441; see Steven R. Cofrancesco, 57 ECAB 662 (2006).

13

20 C.F.R. § 10.438.

14

Frederick Arters, 53 ECAB 397 (2002); Federal (FECA) Procedure Manual, Part 6 -- Debt Management,
Chapter 6.200.4(c)(2) (September 1994).
15

The Board also notes that section 8148(b) of the Act provides that benefits of beneficiaries imprisoned as a
result of felony conviction shall be suspended as of the date of imprisonment. Danny E. Haley, 56 ECAB
393 (2005). In his appeal to the Board, appellant indicated that he was imprisoned from December 2006 to
June 2008. There is, however, no evidence of record to show whether this was a felony conviction.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 8, 2008, as modified on June 18, 2008, be affirmed.
Issued: April 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

